Citation Nr: 1137158	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a claim for service connection for tinnitus.

3.  Whether there is new and material evidence to reopen a claim for service connection for blackouts.

4.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder.

5.  Whether there is new and material evidence to reopen a claim for service connection for a right knee disorder.

6.  Whether there is new and material evidence to reopen a claim for service connection for heart disease.

7.  Whether there is new and material evidence to reopen a claim for heart failure and cardiomyopathy under 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for a kidney disorder, including infection and stones.

9.  Entitlement to service connection for residuals of a cold injury of the left foot.

10.  Entitlement to service connection for residuals of a cold injury of the right foot.

11.  Entitlement to service connection for a urinary condition and renal insufficiency, including secondary to a service-connected low back disability.

12.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a spinal disability.

13.  Entitlement to a compensable rating for erectile dysfunction.

14.  Entitlement to a rating higher than 10 percent for residuals of a right Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1952 to February 1955 and was awarded the Purple Heart Medal for injuries sustained during combat in Korea.

This appeal to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  At the outset of the hearing, and in a February 2009 statement submitted after the proceeding, the Veteran withdrew his claims for service connection for a right eye disorder and an upper digestive condition.  38 C.F.R. § 20.204 (2010).  

In September 2009, the Board remanded the remaining fourteen claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The Board since has learned, however, that Social Security Administration (SSA) records exist that are potentially relevant but have not been obtained and associated with the claims file for consideration.  Therefore, another remand is needed to obtain these additional records.  38 C.F.R. § 3.159(c)(2) and (c)(3); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


In the meantime, though, the Board is going ahead and granting the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and tinnitus because there is new and material evidence concerning these claims.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead also is remanding these claims.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 1988 Board decision denied the Veteran's claim for service connection for defective hearing on the basis that hearing loss was not present in service and since sensorineural hearing loss was not present within one year after service.

2.  That March 1988 Board decision also denied the Veteran's claim for service connection for tinnitus on the basis that chronic tinnitus was not shown in service and since it had not been shown to be related to any incident of service.

3.  An unappealed November 1992 RO decision declined to reopen the Veteran's claims for service connection for left ear hearing loss and tinnitus, concluding his hearing testimony was not new and material evidence concerning these claims.

4.  An unappealed March 1998 RO decision also declined to reopen the Veteran's claim for service connection for bilateral (i.e., right and left ear) hearing loss based on the determination that the evidence submitted in support of this claim was merely cumulative or redundant of the evidence already on file and considered in the prior final and binding decision.

5.  Since that March 1998 RO decision, however, a May 2002 medical record has been submitted indicating the Veteran has hearing loss due to a combat injury in Korea, so attributing this hearing loss and by implication his tinnitus to his military service.


CONCLUSIONS OF LAW

1.  The November 1992 RO decision that denied the Veteran's petition to reopen his claim for service connection for tinnitus is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 1998 RO decision denying the Veteran's petition to reopen his claim for service connection for bilateral hearing loss is also final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

4.  But there is new and material evidence since that decision to reopen this claim, as well.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for hearing loss and tinnitus.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Organic diseases of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year following discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Before service connection may be granted for hearing loss, however, the loss must be of a particular level of severity to constitute a ratable disability.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran need not have had this level of hearing loss in service, only currently, and service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is to say, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran initially filed claims for service connection for hearing loss and tinnitus in 1987.  The Board ultimately denied both claims in a March 1988 decision.  The evidence of record at the time noted the Veteran had engaged in combat while serving in Korea, but that a whispered voice test during his separation examination showed he had normal hearing acuity (15/15).  The Board thus concluded that hearing loss was not present in service and that sensorineural hearing loss, in particular, was not present to the required compensable degree within the one-year presumptive period following service.  Service connection for tinnitus was denied on the basis that chronic tinnitus was not shown in service and did not appear to be related to any incident of service.  A decision of the Board is final and binding unless the Chairman orders reconsideration of the decision or one of the other exceptions to finality apply; else, all Board decisions are final on the date stamped on the face of the decision and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Following that March 1988 Board decision, the Veteran filed several unsuccessful claims for service connection for hearing loss and tinnitus.  In a November 1992 rating decision, the RO declined to reopen the claim for service connection for left ear hearing loss and tinnitus because his hearing testimony did not constitute new and material evidence concerning these claims.  He was appropriately notified of that November 1992 rating decision and apprised of his appellate rights in a letter dated in December 1992.  However, he did not initiate appellate review by filing a notice of disagreement (NOD) within one year of that notification.  Therefore, that November 1992 rating decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Several years passed before the Veteran filed another claim for service connection for hearing loss.  The RO issued a March 1998 rating decision that also declined to reopen his claim for service connection for bilateral hearing loss because the then recently submitted evidence was merely cumulative of evidence already considered in the prior final and binding decision.  He again did not initiate appellate review by filing an NOD within one year of receiving notice of that decision and of his appellate rights in a letter dated in April 1998.  So that March 1998 rating decision also is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

That November 1992 rating decision is the most recent final and binding decision concerning the claim for service connection for tinnitus, whereas the March 1998 rating decision is the most recent final and binding decision concerning the claim for service connection for bilateral hearing loss.  So those decisions mark the starting point for determining whether there is new and material evidence to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis - irrespective of whether on the underlying merits or a prior petition to reopen).

When a petition to reopen a claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Id.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the final and binding November 1992 rating decision concerning tinnitus and the final and binding March 1998 rating decision concerning hearing loss, evidence has been submitted that includes a May 2002 private medical report indicating the Veteran has hearing loss secondary to a combat injury when he was in the Army.  Since this opinion was not of record at the time of the final and binding March 1998 rating decision, and suggest the Veteran's hearing loss is attributable to his military service, this opinion is both new and material to this claim.  Moreover, although this report does not also mention tinnitus, medical treatises indicate that the cause of tinnitus usually can be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  So the May 2002 report indicating the Veteran's hearing loss is the result of combat injury is also an implicit attribution of his tinnitus to this same etiology and, thus, new and material evidence to reopen this claim as well.

Inasmuch as there is new and material evidence, the claims for service connection for hearing loss and tinnitus are reopened.  It is important for the Veteran to understand, however, that the standard for reopening a claim is relatively low and does not necessarily indicate these claims ultimately will be granted.


ORDER

The petition to reopen the claims for service connection for bilateral hearing loss and tinnitus is granted, subject to the further development of these claims on remand.


REMAND

All of the claims require further development before being decided on appeal.  This additional development includes providing the Veteran a VA examination for a medical nexus opinion concerning whether his hearing loss and tinnitus are related to his military service and obtaining any outstanding Social Security Administration (SSA) records.

A.  VA Examination for Hearing Loss and Tinnitus

The Veteran was first diagnosed with a bilateral hearing loss disability according to VA standards (i.e., 38 C.F.R. § 3.385) in May 1975 since audiometric testing at that time revealed a 40-decibel loss in each ear in the 4000-Hz frequency.  He also claims that he suffers from tinnitus and has since service, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Since tinnitus is inherently subjective, he is competent even as a layman to make this proclamation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

So the determinative issue concerning these claims is whether the hearing loss and tinnitus are attributable to his military service, including especially his experiences and injuries in combat as has been alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


There is no doubting the Veteran was exposed to significant levels of noise during his military service.  This is evidenced by the fact that he was awarded the Purple Heart Medal for injuries he sustained during combat in Korea.  The Board therefore will presume he had significant noise exposure in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, that exposure to noise in service does not obviate the need for him to also have medical nexus evidence supporting his claims by etiologically linking his current bilateral hearing loss disability and tinnitus to that combat noise exposure in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran's service treatment records (STRs) make no reference to hearing loss or tinnitus in service, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  His separation examination report specifically notes that a whispered-voice test was 15/15 for both ears, so an indication that his hearing was within normal limits at time of discharge from service.  Because he served so relatively long ago, however, he did not have the benefit of more comprehensive testing of his hearing acuity such as would have been provided by an audiogram.  And in Hensley, 5 Vet. App. at 155, the Court held that, even though disabling hearing loss may not have been demonstrated at time of separation from service, a Veteran nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting evidence that the current disability is related to his military service, as opposed to intercurrent causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The only medical evidence addressing this nexus requirement is the May 2002 private medical report indicating the Veteran has hearing loss secondary to a combat injury when he was in the Army.  This report is insufficient to grant the claim, however, since there is no supporting rationale or any indication that it was based on the Veteran's specific history and circumstances.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating this is where most of the probative value of an opinion is derived, not from mere review of the claims file).  

Nevertheless, this report is sufficient to trigger the duty to assist by affording the Veteran a VA examination for further medical comment on whether his hearing loss disability and tinnitus are related to his military service - including especially to his combat experiences and injuries in Korea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persist or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, there is not only the Veteran's lay testimony concerning a relationship or correlation between his hearing loss and tinnitus and his military service, but also the medical report mentioned supporting this notion, albeit without sufficient explanation.  Certainly then, he is entitled to a VA compensation examination and opinion for further comment on this determinative issue of causation.

B.  Obtain Outstanding SSA Records

In addition to having his hearing and tinnitus evaluated, any records from the SSA that are potentially relevant the Veteran's claims must be obtained and associated with the claims file for consideration.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Existing evidence in the file indicates the Veteran has been receiving SSA benefits for many years, but it does not appear that VA has made any attempt to obtain these additional records.  This must be done before deciding his appeal.  See 38 C.F.R. § 3.159(c)(2) and (3).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997) (concluding VA has a duty to obtain SSA records when put on notice the Veteran is receiving benefits from this other Federal agency).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records if pertinent to the disabilities involved in this appeal, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these records are unavailable or do not exist, so further attempts to obtain them would be futile, expressly indicate this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule a VA audiological examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus are related to his military service - and especially to his combat experiences and injuries in Korea.  To facilitate making this important determination, the examiner must review the claims file for the pertinent medical and other history, including considering the Veteran's assertion of having sustained relevant injury during service (acoustic trauma from repeated exposure to excessively loud noise).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The examination report must include discussion of the rationale for all opinions and conclusions expressed, if necessary citing to specific evidence in the file.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

3.  Then readjudicate all 14 claims in light of the additional evidence.  Since the Board has granted the Veteran's petition to reopen his claims for service connection for hearing loss and tinnitus, both claims must be adjudicated on their underlying merits.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


